Exhibit 10.20a



 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated effective as
of October 2, 2013, is entered into among AMERICAN EAGLE ENERGY CORPORATION, a
Nevada corporation (“Borrower”), the financial institutions party to the Credit
Agreement referenced below (each a “Lender” and collectively the “Lenders”) and
MORGAN STANLEY CAPITAL GROUP INC., as administrative agent for the benefit of
the Lenders (in such capacity, together with its successors in such capacity,
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the Lenders and Administrative Agent, have entered into that
certain Credit Agreement dated as of August 19, 2013 (as further amended,
modified or restated from time to time prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, Borrower has requested that the Credit Agreement be amended as set
forth herein; and

 

WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto have agreed to so amend the Credit Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the parties to this Amendment hereby agree as follows:

 

SECTION 1. Terms Defined in Credit Agreement. As used in this Amendment, except
as may otherwise be provided herein, all capitalized terms defined in the Credit
Agreement shall have the same meaning herein as therein, all of such terms and
their definitions being incorporated herein by reference. The Credit Agreement,
as amended by this Amendment and as may be further amended, modified or restated
from time to time, is hereinafter referred to as the “Agreement”.

 

SECTION 2. Amendments to Credit Agreement. Subject to the conditions precedent
set forth in Section 3 hereof, Section 3.02(c) of the Credit Agreement is hereby
amended by deleting and replacing all references to “$33,000,000” with
“$23,500,000”.

 

SECTION 3. Conditions of Effectiveness. The obligations of Administrative Agent
and the Lenders to amend the Credit Agreement as provided herein are subject to
the fulfillment of the following conditions precedent:

 

(a) Borrower and Guarantors shall have delivered to Administrative Agent
multiple duly executed counterparts of this Amendment;

 

(b) no Material Adverse Change shall have occurred; and

 

(c) no Default or Event of Default shall have occurred.

 

SECTION 4. Representations and Warranties. Each of Borrower and Guarantor
represents and warrants to Administrative Agent and the Lenders, with full
knowledge that the Lenders are relying on the following representations and
warranties in executing this Amendment, as follows:

 

(a) It has the organizational power and authority to execute, deliver and
perform this Amendment and all other Loan Documents executed and delivered
herewith, and all organizational action on the part of it, requisite for the due
execution, delivery and performance of this Amendment and all other Loan
Documents executed and delivered herewith, has been duly and effectively taken.

 



 

 

 

(a) The Credit Agreement, as amended by this Amendment, and the Loan Documents
and each and every other document executed and delivered in connection with this
Amendment to which it is a party constitute the legal, valid and binding
obligations of it, to the extent it is a party thereto, enforceable against such
Person in accordance with their respective terms.

 

(b) This Amendment does not and will not violate any provisions of any of the
Organizational Documents of it or any contract, agreement, instrument or
requirement of any Governmental Authority to which it is subject. Its execution
of this Amendment will not result in the creation or imposition of any lien upon
any of its properties other than those permitted by the Agreement and this
Amendment.

 

(c) Execution, delivery and performance of this Amendment does not require the
consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.

 

(e) As of the date of this Amendment, each of Borrower and the Guarantors is
solvent.

 

(f) After giving effect to this Amendment no Default or Event of Default will
exist, and all of the representations and warranties contained in the Agreement
and all instruments and documents executed pursuant thereto or contemplated
thereby are true and correct in all material respects on and as of this date
other than those which have been disclosed to Administrative Agent in writing
(except to the extent such representations and warranties expressly refer to an
earlier or other date, in which case they shall be true and correct as of such
earlier or other date).

 

(g) Except to the extent expressly set forth herein as the contrary, nothing in
this Section 4 is intended to amend any of the representations or warranties
contained in the Agreement or of the Loan Documents to which Borrower or any
Guarantor is a party.



 

SECTION 5. Cost, Expenses and Taxes. Borrower agrees to pay all reasonable legal
fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees and out-of-pocket expenses of
Administrative Agent and the Lenders, and agrees to save Administrative Agent
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or omission to pay such fees.



 

SECTION 6. Extent of Amendment. Upon the effectiveness hereof, on and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby. Borrower hereby ratifies
and confirms that:

 

(a) except as expressly amended hereby, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Agreement remain in
full force and effect and each of the Loan Documents to which it is a party are
and remain legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

 



2

 

 

(b) the Collateral is unimpaired by this Amendment and any and all Liens and
other security or Collateral now or hereafter held by Administrative Agent or
the Lenders as security for payment and performance of the obligations are
hereby renewed and carried forth to secure payment and performance of all of the
Obligations; and

 

(c) nothing in this Amendment implies any obligation on the part of
Administrative Agent or the Lenders, and neither Administrative Agent nor the
Lenders shall be obligated, at any time, to grant further amendments.

 

SECTION 7. Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and the Lenders to enter into this Amendment, Borrower represents and
warrants that it does not know of any defenses, counterclaims or rights of
setoff to the payment of any Obligations of Borrower to Administrative Agent or
the Lenders.



 

SECTION 8. Waiver and Release. In consideration of the amendment herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Borrower hereby waives, remises, releases, and forever
discharges each Lender, and Administrative Agent, their predecessors and its
successors, assigns, affiliates, shareholders, directors, officers, accountants,
attorneys, employees, agents, representatives, and servants (collectively, the
“Released Parties”) of, from and against any and all claims, actions, causes of
action, suits, proceedings, contracts, judgments, damages, accounts, reckonings,
executions, and liabilities whatsoever of every name and nature, whether known
or unknown, whether or not well founded in fact or in law, and whether in law,
at equity, or otherwise, which the undersigned ever had or now has for or by
reason of any matter, cause, or anything whatsoever to this date relating to or
arising out of the Loans, or any of them, or any of the loan Documents,
including without limitation any actual or alleged act or omission of any of the
Released Parties with respect to the Loans, or any of them, or any of the loan
Documents, or any Liens or Collateral in connection therewith, or the
enforcement of any of such Lender’s or Administrative Agent’s rights or remedies
thereunder. The terms of this waiver and release shall survive the termination
of this Amendment, the Loans, or the loan Documents and shall remain in full
force and effect after the termination thereof.

 

SECTION 9. Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (such as Portable Document Format) shall be
equally as effective as delivery of a manually executed counterpart of this
Amendment.



 

SECTION 10. Governing Law; Service; Jurisdiction; Venue; Waiver of Jury Trial.
This Amendment and the rights and obligations of the parties hereunder shall be
deemed a contract under, and shall be governed by, and construed and enforced in
accordance with, the INTERNAL laws (AND NOT THE LAW OF CONFLICTS) of the State
of New York. Sections 9.14 (Submission to Jurisdiction; Waiver of Venue) and
9.17 (Wavier of Jury Trial) are hereby incorporated herein by reference, mutatis
mutandis, as a part hereof for all purposes.



 



3

 

 

SECTION 11. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.



 

SECTION 12. NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to this Amendment and the Loan Documents shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between such parties are superseded by and merged into such writings. The
Agreement (as amended in writing from time to time) and the other written Loan
Documents executed by Borrower, Guarantors, Pledgors, Administrative Agent and
the Lenders (together with all fee letters as they relate to the payment of fees
after the Closing Date) represent the final agreement between such parties, and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements by such parties. There are no unwritten oral agreements between
such parties.

 

SECTION 13. No Waiver. Borrower agrees that no Event of Default and no Default
has been waived or remedied by the execution of this Amendment by Administrative
Agent and the Lenders, and any such Default or Event or Default heretofore
arising and currently continuing shall continue after the execution and delivery
hereof. Nothing contained in this Amendment nor any past indulgence by
Administrative Agent or the Lenders, nor any other action or inaction on behalf
of Administrative Agent or the Lenders (i) shall constitute or be deemed to
constitute a waiver of any Defaults or Events of Default which may exist under
the Agreement or the other Loan Documents, or (ii) shall constitute or be deemed
to constitute an election of remedies by Administrative Agent or the Lenders or
a waiver of any of the rights or remedies of Administrative Agent or the Lenders
provided in the Agreement or the other Loan Documents or otherwise afforded at
law or in equity.

 

[Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized.

 



 

ADMINISTRATIVE AGENT:

 

MORGAN STANLEY CAPITAL GROUP INC.,

as Administrative Agent



 



By: /s/ Nancy King     Nancy King     Vice President  

 

 

 

LENDER:

 

MORGAN STANLEY CAPITAL GROUP INC.,



 



By: /s/ Nancy King     Nancy King     Vice President  



 

 

 

Signature Page to First Amendment to Credit Agreement

Foreland Resources, LLC

 

 

 

 

BORROWER:

 

AMERICAN EAGLE ENERGY CORPORATION,

as Borrower



 



By: /s/ Bradley M. Colby     Bradley M. Colby     President and Chief Executive
Officer  



 

 

 

Signature Page to First Amendment to Credit Agreement

Foreland Resources, LLC

 

 

 

 

IN WITNESS WHEREOF, the undersigned, as a Guarantor, hereby (i) acknowledges
Borrower’s execution and delivery of this Amendment and (ii) affirms that the
execution and delivery of this Amendment has no effect on such Guarantor’s
agreements and obligations under the Loan Documents to which it is party, which
remain the legal, valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with their terms.

 

GUARANTOR:

 

AMZG, INC.,

a Nevada corporation



 

By: /s/ Bradley M. Colby     Bradley M. Colby     President  

 

 

AEE Canada Inc.,

an Alberta, Canada corporation



 

By: /s/ Bradley M. Colby     Bradley M. Colby     President  

 

 

EERG Energy ULC,

a Alberta, Canada unlimited liability company

  

By: /s/ Bradley M. Colby     Bradley M. Colby     President  



 

 

 

Signature Page to First Amendment to Credit Agreement

Foreland Resources, LLC

 

 

 

 

Exhibit A

 

Conformed version of the Credit Agreement

 

(see attached)

 

 

 



Exhibit A to First Amendment to Credit Agreement

Foreland Resources, LLC



 



 

